11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
James Hubert Caudill
Appellant
Vs.                   No. 11-02-00214-CR B Appeal from Dallas County
State of Texas
Appellee
 
Appellant has failed to comply with this
court=s order that the appellate record be filed on
or before December 20, 2002.  The
failure to file the clerk=s record and the reporter=s record is due to appellant=s actions.  Therefore, the
appeal is dismissed for want of prosecution. 
TEX.R.APP.P. 37.3(b).
 
PER CURIAM
 
January 16, 2003
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and 
Wright, J., and McCall, J.